Exhibit 10.5(e)

United States Department of Agriculture

Forest Service

AMENDMENT

FOR

SPECIAL USE PERMIT

Ref: FSM 2714

THIS AMENDMENT IS ATTACHED TO AND MADE A

PART OF THE

___/X/ TERM________/ / ANNUAL PERMIT

a. Record no.

____

b. Region

02

c. Forest

15

d. District

07

e. User No.

f. Kind of Use

153

g. State

08

h. County

037

k. Card no.

1

Vail Associates, Inc. dba Vail & Beaver Creek Ski School of PO Box 7, Vail, CO
81658

(hereinafter called the Holder) is hereby authorized to use or occupy National
Forest System lands, to use subject to the conditions set out below, on the
White River National Forest, Holy Cross Ranger District.

This permit amendment authorizes use of the McCoy Park area on the Holy Cross
Ranger District, as shown on the location map attached to and made a part of
this permit and is issued for the purpose of: Operating a Nordic Ski Area, which
includes approximately 30 km of set-track nordic trails, snowshoe trails,
warming facility at McCoy Patrol, warming tent and public biathlon course.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PERMITTEE

Name of Permittee

CHRIS RYMAN

Signature of Authorized Officer

Title: Exec. Vice President

Date

ISSUING

OFFICER

Name and Signature

WILLIAM A. WOOP

 

Title: District Ranger

 